


110 HR 4580 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4580
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Blunt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  3,6,9-Trioxaundecanedioic acid.
	
	
		1.3,6,9-Trioxaundecanedioic
			 acid
			(a)In
			 generalHeading 9902.04.09 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
